Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 has been reviewed and are addressed below.

Response to Arguments
With respect to applicant’s arguments regarding the 101 rejection, applicant argues that the claims are eligible under step 2A because they are not directed to a judicial exception and in particular not in the form of a mental process. Examiner respectfully disagrees. The steps of determining a block of event entries within the even log, can be performed in the mind since the verification of the timestamps can be done by looking at the timestamps of the entries. The arranging of the entries can be performed manually on pen and paper also. While the step of adjusting the event timestamp can be an annotation on the printed or written entry. Furthermore the determination of the event entries can also fall under certain methods of organizing human activity since these event entries are entered by a participant of a clinical trial. The event entries and the determination of entries and arranging the entries chronologically fall under managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
With respect to applicant’s arguments that the prior art does not teach a diary instead discloses a set of past events that happened to the patient and recorded by 
Applicant argues that the prior art that the timeline is not maintained or generated in a client device. Examiner respectfully disagrees. Moore in paragraph 99, specifically Fig. 9 shows the client device which shows the dashboard that lists the patient timeline which includes the events that has happened to the patient in chronological order.
Applicant argues the prior art does not question the authenticity of the timestamps and never tried to correct the chronological order of the event log. Examiner respectfully disagrees. The claim limitation recites determining a block of event entries within the even log, the block comprising a first event entry and a second event entry at least one of whose event timestamps are verified being correct in view of corresponding service timestamps. The claim does not explicitly recite that the verification is performed rather it is presented as a type of timestamp which under broadest reasonable interpretation is a timestamp. Additionally, applicant’s specifications does not describe the steps of verifying the timestamp rather it appears to be the timestamp from the server apparatus, which broadly interpreting, the same time stamp on smartphones that are connected to a network.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-20 are drawn to a system, computer implemented method, which is/are statutory categories of invention (Step 1: YES). 
Independent claim 1, 19 and 20 recite receiving an event log corresponding to event entries of a participant of a clinical trial and wherein the even log comprising at least two entries, each of the at least two even entries associated with an even identifier and a timestamp, determining a block of event entries within the event log, the block comprising a first event entry and a second event entry at least one of whose event timestamps are verified being correct in view of corresponding services timestamps, wherein the first and second event entry are arranged chronologically, adjusting the event timestamp at least one of the first and second event entry based on the timestamp verified being correct, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind. For example but for the determination of event entries and arranging the verified entries by chronological order, in the context of this claim encompasses a mental process of the user. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  
Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
This judicial exception is not integrated into a practical application. See: MPEP 2106.05(g). 

Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
The claims recite the additional element of “event log is generated in a client device”, which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract idea of identifying and reporting events preceding a pattern in a set of user data. See: MPEP 2106.05(g).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 

- paragraph 115, that “a client device 120 that may comprise a multimedia device, a mobile phone, an Internet tablet or a laptop computer, for example. The client device 120 is capable of downloading and locally executing software program code. The software program code may be a client application of a service whose server application is running on the server apparatus 130 of the system 100”.
-paragraph 132, that “he personal device 110 may comprise a user wearable device communicating with the apparatus 120 over a local connection 112. The local connection 112 may comprise, for example, at least one of the Bluetooth, Radio Frequency Identification (RF-ID), near field communication (NFC) or other wireless non-cellular connection. The wireless non-cellular connection may comprise industrial, scientific and medical (ISM) radio bands that are radio bands (portions of the radio spectrum) reserved internationally for the use of radio frequency (RF) energy for industrial, scientific and medical purposes, for example. Alternatively, the user wearable device 110 may be comprised by the apparatus 120, as illustrated by an integrated apparatus 121. The apparatus 110, 
The claims recite the additional element of “event log is generated in a client device”, which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract idea of identifying and reporting events preceding a pattern in a set of user data. See: MPEP 2106.05(g).
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2-18 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore (2013/0275151) in view of Francois (2016/0110523).
With respect to claim 1 Moore teaches a computer implemented method comprising: 
receiving an event log corresponding to event entries of an electronic diary of a participant (patient/user), wherein the event log is generated in a client device, and the event log comprising at least two event entries, each of the at least two event entries associated with an event identifier and an event timestamp (Moore paragraph 99 “In the depicted example, example events include hospital admission (event 904a, 904e), hospital discharge (event 904d), alarms (events 904b, 904g), lab results (event 904e), ECG testing (event 9040, and/or any other appropriate event”); 
determining a block of event entries within the event log, the block comprising a first event entry and a second event entry at least one of whose event timestamps are 
adjusting the event timestamp of at least one of the first and the second event entry based on the timestamp verified being correct (Moore 53 “changes to patient records in the patient record module 303 can trigger updating of reposed patient data/information by the data cache modules”).
Moore does not teach participant of a clinical trial.
Francois teaches identifying or enrolling subjects in a clinical trial (Francois paragraph 6).
One of ordinary skill in the art would have found it obvious to combine the teachings of Moore with Francois with the motivation of gathering data pertaining to a clinical trial (Francois paragraph 6). Additionally it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Moore and Francois. The well-known elements described are merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 19 is rejected as above.
Claim 20 is rejected as above.With respect to claim 2 Moore in view of Francois teaches the method of claim 1, further 
Francois teaches EMR system may tag the ADM accordingly (Francois paragraph 140.)
One of ordinary skill in the art would have found it obvious to combine the teachings of Moore with Francois with the motivation of gathering data pertaining to a clinical trial (Francois paragraph 6). Additionally it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Moore and Francois. The well-known elements described are merely a combination of old elements, and in the combination, each element merely .

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore (2013/0275151) in view of Francois (2016/0110523) and Rheault (2015/0302179).
With respect to claim 13 Moore in view of Francois teaches the method of claim 12. Moore does not teach wherein the personal device comprising a user wearable device.
Rheault teaches vitals data from fixed telemetry and mobile wearables data automatically collected (Rheault paragraph 106). 
One of ordinary skill in the art would have found it obvious to combine the teachings of Moore with Francois with Rheault with the motivation of providing continuous accurate performance metrics (Rheault paragraph 47). Additionally it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Moore with Francois and Rheault. The well-known elements described are merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.With respect to claim 14 Moore in view of Francois teaches the method of claim 12. Moore does not teach wherein the participant data being recorded by the personal 
One of ordinary skill in the art would have found it obvious to combine the teachings of Moore with Francois with Rheault with the motivation of providing continuous accurate performance metrics (Rheault paragraph 47). Additionally it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Moore with Francois and Rheault. The well-known elements described are merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

With respect to claim 15 Moore in view of Francois and Rheault teaches the method of claim 14, wherein the participant data being recorded by the electronic diary before sending to the server apparatus (Moore paragraph 31).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212.  The examiner can normally be reached on 8:00-4:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice A Mooneyham can be reached on (571)272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REGINALD R. REYES
Primary Examiner
Art Unit 3686



/REGINALD R REYES/Primary Examiner, Art Unit 3626                                                                                                                                                                                                        a